Citation Nr: 1422025	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to June 28, 2007, for right great toe degenerative joint disease with hallux valgus ("right great toe disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active service from October 1971 to January 1972, May 1979 to August 1983, September 1989 to July 1994, and August 1995 to January 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The rating decision established service connection for a right great toe disability and assigned a noncompensable rating.  In an October 2011 rating decision, the RO granted a staged increase to 10 percent, effective June 28, 2007, for the right great toe disability. 

In September 2008 and September 2010, the Board remanded the issue for additional development and due process concerns.  Inter alia, in an April 2012 decision the Board denied an initial compensable rating prior to June 28, 2007, for the right great toe disability.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court reversed the Board's April 2012 finding that the Veteran did not suffer limitation of motion of the right great toe.  The Court set aside the April 2012 Board decision denying a compensable evaluation for a right great toe disability prior to June 28, 2007, and remanded the matter for readjudication.  The Court affirmed the remainder of the decision.  

The case is now before the Board for final appellate consideration.  


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that prior to June 28, 2007, the Veteran's right great toe disability approximated a moderately severe foot injury, or resulted in ankylosis, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or the anatomical loss or loss of use of both feet, or of one hand and one foot.


CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation, but not higher, prior to June 28, 2007, for right great toe degenerative joint disease with hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records, VA medical records, private medical records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the record, and the appellant has not contended otherwise.  

A VA examination was conducted in March 2004.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2004 VA examination is more than adequate, as it reflects a review of the Veteran's records and considers all of the pertinent evidence of record.  The examiner considers the Veteran's medical history, including his lay reports of his symptomatology; describes the Veteran's disability in sufficient detail; and fully describes the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will thus consider entitlement to "staged ratings."

The appropriate rating for orthopedic conditions is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7(1995); 38 C.F.R. §§ 4.40, 4.45.

A March 2003 private medical record relates that the Veteran had decreased range of motion in the right first MTP joint (hallux rigidus).  Motion was limited to 20 degrees of dorsiflexion when the foot was "not loaded" and to zero degrees when the foot was "loaded."  

A 2003 x-ray report notes bilateral hallux valgus with first MTP joint space narrowing and extensive marginal osteophyte with hallux limitus.  

The March 2004 VA examination record reflects the Veteran's history of pain in the right great toe and occasional solar calcaneal pain.  He indicated that he used orthotics which were helpful.  He reported that he could walk three miles and stand for several hours but could not run because of toe pain.  Examination revealed normal gait and feet.  There was no tenderness to palpation, warmth, swelling, or erythema; the right metatarsophalangeal joint had full range of motion; and the Achilles tendon insertion was normal.  There was no pain, fatigue, weakness, or incoordination on repetitive range of motion testing and no exacerbations that interfered with activities of daily living.  Additionally there were no abnormal imprints in the soles of the shoes.  The Veteran was assessed with right great toe degenerative joint disease and intermittent plantar fasciitis. 

A December 2004 private treatment record reflects the Veteran's history of right great toe pain.  A December 2004 x-ray report provides that the Veteran's condition had not been relieved by custom orthotics.  A December 2005 private treatment record reflects the Veteran's history of stiffness and pain in the right foot and toes.  He also reported a limp and a "lot of pain every day with just walking."  Examination revealed excellent pedal pulses and negative Morton compression test.  The foot appeared normal, but there was tenderness of the great toe and the examiner noted that the Veteran did limp.  Foot motion was normal, but pain was elicited with motion of the foot.  The examiner diagnosed the Veteran with right great metatarsophalangeal joint pain, hallux rigidus and a large osteophyte above the right first MTP joint.  

Private treatment records dated in January 2006 indicate that the Veteran was seen for right hallux rigidus with degenerative changes.  The record indicates that the Veteran was already using a good custom orthotic. The record notes that the Veteran was advised that surgical option was the best option for him because he was active.  See C.U. Hospital treatment records.

With respect to the Veteran's symptoms prior to June 28, 2007, the Court's decision found that the Veteran's right great toe disability did result in limitation of motion.  The Court also held that there was evidence that at times orthotics did not relieve the Veteran's foot pain.  

Based on a thorough review of the record, the Board finds that the evidence supports a 10 percent rating prior to June 28, 2007, for right great toe disability.  However, the preponderance of the evidence is against an evaluation in excess of 10 percent for this disability prior to June 28, 2007.  

In this regard, Diagnostic Code 5284 provides a 10 percent rating for moderate "foot injuries, other."  The "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness under the metatarsal heads, the great toe dorsiflexed, and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277 and 5278. 

In this case, the record suggests that the Veteran's great toe disability did approximate such a degree of severity prior to June 28, 2007.  38 C.F.R. § 4.7.  As noted above, the evidence reflects that the Veteran's right great toe disability did result in limitation of motion of the right great toe.  The Veteran provided credible reports of pain and stiffness, and that his orthotics did not always relieve his pain.  He is competent to do so.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The evidence also reflects tenderness of the right great toe.  As noted by the Court's decision, the diagnoses of hallux limitus and hallux rigidus are themselves evidence of limited motion.  

In finding that the Veteran's disability warrants a 10 percent initial evaluation prior to June 28, 2007, the Board observes that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.  

However, the Veteran's right great toe disability does not warrant an initial evaluation in excess of 10 percent, prior to June 28, 2007.  

A higher rating is not warranted under Diagnostic Code 5284, which provides a 20 percent rating for moderately severe "foot injuries, other."  The term "moderately severe" is not defined by regulation; however, the overall regulatory scheme contemplates 20 percent ratings in cases of ankylosis in poor weight bearing position; or where there is marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and callosities; or marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5278 (claw foot). 

The record does not suggest that the Veteran's great toe disability approximates such degree of severity.  The Board acknowledges that the record includes findings of limitation of motion and tenderness, assessments of moderate to severe osteoarthritis, and histories of pain, tenderness, swelling, and flare-ups.  However, the record consistently notes that the Veteran has normal strength and stability, with no objective evidence of callus, weakness, deformity, or worse than mild tenderness.  The record indicates that the Veteran maintains significant range of motion in the right great toe, that he is able to work a part-time seasonal job, and that his hallux valgus is "mild."  Based on the foregoing, the Board finds the evidence does not approximate more than moderate impairment as a result of the right great toe disability during the relevant time period.

In addition, a 10 percent rating is the maximum rating available under Diagnostic Codes 5003 (degenerative arthritis), 5280 (unilateral hallux valgus) and 5281 (unilateral hallux rigidus) for a right great toe disability; thus, a higher rating is not available under these diagnostic codes.  There is no evidence of ankylosis, claw foot, or malunion or nonunion of the tarsal or metatarsal bones; thus, a higher rating is not available under Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5278 (claw foot), or 5283 (malunion or nonunion of tarsal or metatarsal bones).  

The Veteran also asserts that he is entitled to special monthly compensation for loss of use of the right foot; however, the record does not show, and indeed the Veteran himself does not contend, that he has the anatomical loss or loss of use his foot due to service-connected disability.  Thus, a grant of special monthly compensation is not warranted.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for an initial evaluation in excess of 10 percent, prior to June 28, 2007.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in pain and limitation of motion, which are addressed by Diagnostic Code 5284 as "foot injuries, other."  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board is aware that the Veteran contends that referral is warranted due to the cumulative effects of his service-connected right great toe disability and service-connected right heel spurs with plantar fasciitis.  However, an extraschedular rating may not be assigned for the cumulative impact of service-connected disabilities.  Johnson (Marvin) v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.    

In sum, the evidence supports an initial 10 percent rating, prior to June 28, 2007, for right great toe degenerative joint disease with hallux valgus.  The preponderance of the evidence is against an initial evaluation in excess of 10 percent, prior to June 28, 2007, for this disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 10 percent initial evaluation, but not higher, prior to June 28, 2007, for right great toe degenerative joint disease with hallux valgus is granted, subject to the rules and regulations governing the award of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


